14-3073
     Singh v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A087 997 016

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   25th day of February, two thousand sixteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            SUSAN L. CARNEY,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   SUKHWINDER SINGH,
14            Petitioner,
15
16                    v.                                             14-3073
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Jaspreet Singh, Jackson Heights,
24                                       New York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Terri J.
28                                       Scadron, Assistant Director; Manuel
1                                A. Palau, Trial Attorney, Office of
2                                Immigration Litigation, United
3                                States Department of Justice,
4                                Washington, D.C.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review is

9    DENIED.

10       Petitioner Sukhwinder Singh, a native and citizen of India,

11   seeks review of a July 25, 2014 decision of the BIA, affirming

12   an October 17, 2012 decision of an Immigration Judge (“IJ”)

13   denying Singh’s application for asylum, withholding of removal,

14   and relief under the Convention Against Torture (“CAT”).     In

15   re Sukhwinder Singh, No. A087 997 016 (B.I.A. July 25, 2014),

16   aff’g No. A087 997 016 (Immig. Ct. N.Y. City Oct. 17, 2012).

17   We assume the parties’ familiarity with the underlying facts

18   and procedural history in this case.

19       We have considered both the IJ’s and the BIA’s opinions “for

20   the sake of completeness.”      Wangchuck v. Dep’t of Homeland

21   Sec., 448 F.3d 524, 528 (2d Cir. 2006).          The applicable

22   standards   of   review   are   well   established.    8 U.S.C.

23   § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66

                                     2
1    (2d Cir. 2008).      The agency may base a credibility finding on

2    inconsistencies in an asylum applicant’s statements and other

3    record evidence “without regard to whether [they go] to the

4    heart     of         the     applicant’s         claim.”     8 U.S.C.

5    § 1158(b)(1)(B)(iii); see Xiu Xia Lin, 534 F.3d at 163-64.

6    Substantial evidence supports the agency’s determination that

7    Singh was not credible.

8        The agency reasonably relied on discrepancies between

9    Singh’s testimony and his earlier sworn statements during a

10   credible fear interview.      See Xiu Xia Lin, 534 F.3d at 165-67.

11   As an initial matter, the agency did not err in finding the

12   record of Singh’s interview to be reliable.            Singh did not

13   object to its contents.      And the interview was conducted with

14   an interpreter, the record of the interview was typewritten in

15   question and answer format, and Singh’s responses did not

16   indicate that he was reluctant to answer questions.          See Ming

17   Zhang v. Holder, 585 F.3d 715, 724-25 (2d Cir. 2009).

18       At his credible fear interview, Singh claimed that Hindus

19   attacked him on account of his Sikh faith.                 His asylum

20   application    and    his   later   testimony,    however,   differed

21   materially:    in the latter, he claimed that the attacks he
                                         3
1    suffered were political, not religious, in nature.      See Yun-Zui

2    Guan v. Gonzales, 432 F.3d 391, 398-99 (2d Cir. 2005); see also

3    Xiu Xia Lin, 534 F.3d at 166 n.3.   Singh’s explanation that “in

4    [his] mind . . ., Hindu people [are] equal to Congress Party”

5    was not compelling because he later admitted that he knew that

6    the Prime Minister of India at the time was a member of the

7    Congress Party and also a Sikh.     See Majidi v. Gonzales, 430

8 F.3d 77, 80 (2d Cir. 2005).   Moreover, as the IJ found, Singh’s

9    explanation negatively affected his credibility because it

10   demonstrated a lack of political knowledge that undercut his

11   claim that he had been active in politics since 2003.     See Rizal

12   v. Gonzales, 442 F.3d 84, 90 (2d Cir. 2006) (recognizing that

13   there may be “instances in which the nature of an individual

14   applicant’s account would render his lack of a certain degree

15   of doctrinal knowledge suspect and could therefore provide

16   substantial evidence in support of an adverse credibility

17   finding”).

18       In its finding, the agency also reasonably relied on

19   adverse inferences created by the striking similarities in four

20   affidavits Singh submitted.    See Mei Chai Ye v. U.S. Dep’t of

21   Justice, 489 F.3d 517, 524 (2d Cir. 2007); Surinder Singh v.
                                     4
1    BIA, 438 F.3d 145, 148 (2d Cir. 2006).                      Singh submitted

2    affidavits from his father, his wife, his village’s president,

3    and   his   best    friend,   each       of   which    provided      the   same

4    information, set out in the same order, and used strikingly

5    similar language.       As required, Singh was given an opportunity

6    to explain these similarities, see Matter of R-K-K-, 26 I. &

7    N. Dec. 658, 661 (BIA 2015), but his explanation that the

8    similarities were not surprising because the affiants all knew

9    what had happened was not compelling, see Majidi, 430 F.3d at

10   80.

11         Finally, the agency reasonably relied on similarities

12   between     Singh’s     hospital     records      as     undermining        his

13   credibility.       See Mei Chai Ye, 489 F.3d at 524.               Singh first

14   testified that the two records he submitted described treatment

15   for different incidents (an illness and an attack), and then

16   stated that one document was a copy of the other.                     Both of

17   Singh’s     statements     were    contradicted        by    the    documents

18   themselves.    Neither described treatment for an illness, as he

19   first asserted.       And, although very similar, the documents were

20   not identical:      one was not a copy of the other.

21         Given the discrepancies between the statements made by
                                          5
1    Singh in his credible fear interview and in his asylum

2    application, and the striking similarities in the claimed

3    corroborating affidavits and hospital records, we conclude that

4    substantial evidence supports the agency’s adverse credibility

5    determination.    See Xiu Xia Lin, 534 F.3d at 165-66.    That

6    determination is dispositive of Singh’s claims for asylum,

7    withholding of removal, and CAT relief.   See Paul v. Gonzales,

8    444 F.3d 148, 156-57 (2d Cir. 2006).

9        For the foregoing reasons, the petition for review is

10   DENIED.    As we have completed our review, any stay of removal

11   that the Court previously granted in this petition is VACATED,

12   and any pending motion for a stay of removal in this petition

13   is DISMISSED as moot.    Any pending request for oral argument

14   in this petition is DENIED in accordance with Federal Rule of

15   Appellate Procedure 34(a)(2) and Second Circuit Local Rule

16   34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O=Hagan Wolfe, Clerk




                                     6